                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                       No. 7:18-CV-22-FL

JUSTIN CARLISLE GRAHAM,                      )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )                       ORDER
                                             )
NANCY A. BERRYHILL, Acting                   )
Commissioner of Social Security              )
                                             )
               Defendant.                    )


       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert B. Jones, Jr., regarding the parties’ cross-motions for

judgment on the pleadings. No objections to the M&R have been filed, and the time within which

to make any objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, plaintiff’s motion is GRANTED, and defendant’s motion is DENIED. This

matter is REMANDED to the Social Security Administration pursuant to sentence four of 42 U.S.C.

§ 405(g) for rehearing and further proceedings consistent with the M&R. The clerk is DIRECTED

to close the case.

       SO ORDERED this the 19th day of March, 2019.



                                             ______________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
